Order filed, January 14, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00029-CV
                                 ____________

                  ERIC BRANDON ROSENBERG, Appellant

                                         V.

                   SUSAN EVELYN ENGELKING, Appellee


                   On Appeal from the 201st District Court
                             Travis County, Texas
                   Trial Court Cause No. D-1-FM-11-000804


                                      ORDER

      The reporter’s record in this case was due November 03, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Mary Lou Taylor, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM